Name: Commission Regulation (EEC) No 1097/85 of 29 April 1985 fixing the storage aid for unprocessed dried grapes and dried figs from the 1984/85 marketing year
 Type: Regulation
 Subject Matter: plant product;  distributive trades;  foodstuff
 Date Published: nan

 No L 117/8 Official Journal of the European Communities 30 . 4. 85 COMMISSION REGULATION (EEC) No 1097/85 of 29 April 1985 fixing the storage aid for unprocessed dried grapes and dried figs from the 1984/85 marketing year whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 4 (8) thereof, Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 627/85 of 12 March 1985 on storage aid and financial compensation for unprocessed dried grapes and figs (3) provides that storage aid shall be fixed per day and per 100 kilograms net of sultanas of category 4 and figs of category C ; whereas paragraph 2 of the same Article provides that one rate of storage aid for dried grapes shall apply until the end of February of the year following that in which the products were bought and another rate shall apply to storage beyond that period ; Whereas the storage aid shall be calculated taking into consideration the technical cost of storage and the financing of the purchase price paid for the products ; Article 1 The storage aid referred to in Article 1 of Regulation (EEC) No 627/85 shall for products from the mar ­ keting year 1984/85 be as set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 April 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . (3) OJ No L 72, 13 . 3 . 1985, p. 17 . 30 . 4. 85 Official Journal of the European Communities No L 117/9 ANNEX STORAGE AID FOR UNPROCESSED DRIED GRAPES AND DRIED FIGS FROM THE 1984/85 MARKETING YEAR A. DRIED GRAPES (ECU per day per 100 kilograms net) Until the end of February 1986 From 1 March 1986 Sultanas category 4 0,0528 0,0064 B. DRIED FIGS (ECU per day per 100 kilograms net) Dried figs category C 0,0295